NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer readable medium comprising code stored thereon, which may be interpreted as both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings (see In re Zletz, 893 F.2d 319 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory media as well as transitory propagating signals per se in view of the ordinary and customary meaning of tangible computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal or other transitory medium, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
It is suggested that the limitation "non-transitory computer readable medium" is recited in the claims, in order to properly render the claim statutory in view of their broadest reasonable interpretation in light of the originally filed specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,205,527 to Goshey et al. (hereinafter “Goshey”).

Goshey discloses:
1. A method of rebooting a node comprising:
performing first processing that fails to reboot the node using a primary storage device of the node (col. 8, lns. 36-40 and Fig. 2, step 116 – primary hard drive experiences failure);
responsive to the first processing failing to reboot the node using the primary storage device of the node, performing second processing that reboots the node using a secondary storage device of the node and executes a recovery operating system of the secondary storage device (col. 10, lns. 13-18 and Fig. 2, step 118 – reboot from peripheral storage device);
determining, by the recovery operating system executing first code, whether the primary storage device of the node meets one or more criteria indicating that the primary storage device is faulty or defective (col. 9, lns. 13-18 and col. 16, lns. 34-48 – active partition not found or defective master boot record); and
responsive to determining the primary storage device of the node meets the one or more criteria, performing third processing that restores the primary storage device using the secondary storage device (col. 10, lns. 24-28 and col. 13, lns. 33-46 – data from peripheral storage device copied back to repaired hard drive).

2. The method of Claim 1, wherein the one or more criteria indicate one or more conditions denoting a health and status of the primary storage device (col. 13, lns. 34-61).

3. The method of Claim 1, wherein the one or more criteria includes determining that the primary storage device does not include a valid partition table (col. 9, lns. 13-18).

4. The method of Claim 1, wherein the one or more criteria includes determining that the primary storage device does not include a bootable partition (col. 9, lns. 13-24 and col. 16, lns. 44-48).

5. The method of Claim 1, wherein the secondary storage device includes first content (col. 11, lns. 50-67) and wherein the third processing includes populating the primary storage device with the first content of the secondary storage device (col. 13, lns. 33-46).

6. The method of Claim 5, wherein the first content includes a base operating system (col. 11, lns. 50-57).

7. The method of Claim 5, wherein the first content includes one or more software components of a system software stack (col. 11, lns. 50-67).

8. The method of Claim 7, wherein the one or more software components include a first component that performs block storage services, a second component that performs file storage services, a third component that is included in the data path or I/O path, and a fourth component that is included in the control path or management path (col. 15, ln. 48-col. 16, ln. 20).

9. The method of Claim 8, wherein configuration data includes customizations performed to the base operating system and the one or more software components during a first installation performed prior to performing the method (col. 15, ln. 48-col. 16, ln. 20).

10. The method of Claim 9, wherein the third processing includes:
customizing the base operating system and the one or more software components stored on the primary device in accordance with the customizations of the configuration data (col. 15, ln. 48-col. 16, ln. 20).

13. The method of Claim 1, wherein the second processing includes:
locating a bootable partition of the secondary storage device, wherein the bootable partition includes the recovery operating system (col. 9, lns. 25-45);
booting the node using the bootable partition (col. 10, lns. 13-18); and
loading and executing the recovery operating system of the bootable partition of the secondary storage device (col. 10, lns. 13-28).

14. The method of Claim 1, wherein the primary storage device and the secondary storage device are internal storage devices of the node (col. 8, lns. 47-49 and col. 12, lns. 44-47).

15. The method of Claim 1, wherein the primary storage device is designated as the primary boot device and the secondary storage device is designated as the secondary boot device (col. 8, lns. 44-63).

Claim 16 is a system for performing the identical method as recited in claim 1, and is rejected under the same rationale.

Claims 17-20 are a computer readable medium for performing the identical method as recited in claims 1, 3, 4, and 5, and are rejected under the same rationale.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113